Citation Nr: 0613911	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for ankylosing spondylitis of the lumbar spine, 
associated with Reiter's syndrome.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for ankylosing spondylitis of the cervical spine, 
associated with Reiter's syndrome.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for ankylosing spondylitis of the thoracic spine, 
associated with Reiter's syndrome.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for Reiter's 
syndrome with ankylosing spondylitis, effective July 26, 
2001, the date of receipt of the veteran's original claim.  
During the pendency of the appeal, the Roanoke, Virginia RO 
granted separate 30 and 20 percent evaluations, respectively, 
for ankylosing spondylitis affecting the cervical and 
thoracic spine, effective July 26, 2001, the date of receipt 
of the veteran's original claim.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the service-connected disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  

Finally, in a March 2004 letter, W. M. D., M.D. opined that 
the veteran was totally disabled as a result of his service-
connected residuals of Reiter's syndrome.  Based upon such, 
the Board finds it is reasonable to infer a claim for a total 
disability evaluation due to individual unemployability 
(TDIU).  This issue has yet to be developed or adjudicated by 
the RO.  Accordingly, it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  Reiter's syndrome effecting the lumbar spine is 
manifested by diffuse idiopathic skeletal hyperostosis, and 
L5-S1 degenerative facet disease with spondylitis.  As the 
veteran was able to flex his lumbar spine to 55 degrees, 
ankylosis of the lumbar spine is not demonstrated.  

2.  The cervical spine is manifested by severe limitation of 
motion.  Unfavorable ankylosis or bony fixation of the entire 
spine are not demonstrated.  

3.  The veteran's thoracic spine is manifested by permanent 
kyphosis at 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for Reiter's syndrome with ankylosing spondylitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5002, 5289, 5240 (2003 & 2005).

2.  The criteria for an initial rating in excess of 30 
percent for ankylosing spondylitis of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5240, 5287, 5290 (2003 & 2005).

3.  The criteria for an initial rating in excess of 20 
percent rating for ankylosing spondylitis of the thoracic 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5002, 5240, 5288, 5291 (2003 & 2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In a November 2001 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate his then-pending claim for service connection 
and it indicated which portion of that evidence the appellant 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  The veteran was advised to submit any evidence in 
support of the claims.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria in 
addition to the criteria for service connection.  In this 
matter, however, the veteran has been notified of the 
pertinent rating criteria by way of Statement Of the Case and 
Supplemental Statement Of the Case issued during the course 
of the appeal.  The Board finds that remanding the matter to 
the RO for additional notification and development would 
prejudice the veteran by unnecessarily delaying the 
adjudication of his claims on appeal.  

In addition, it appears that all necessary development has 
been completed.  Private treatment identified by the veteran 
have been obtained.  In addition, the veteran was afforded VA 
examinations, as described in greater detail below.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weightbearing.  For 
the purpose of rating disability from arthritis, the thoracic 
and lumbar vertebrae are considered groups of minor joints, 
ratable on disturbance of spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held  
that diagnostic codes predicated on limitation of motion do  
not prohibit consideration of higher ratings based upon  
functional loss due to pain on use or due to flare-ups under  
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  As such, the Diagnostic Code assigned by the RO 
herein is appropriate.  

Ankylosing Spondylitis of the Lumbar Spine Associated with 
Reiter's Syndrome

The RO has rated the veteran's ankylosing spondylitis of the 
lumbar spine associated with Reiter's syndrome as 40 percent 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5002-5289, pertaining to rheumatoid arthritis and ankylosis 
of the lumbar spine.  Reiter's syndrome does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2005).  Ankylosing 
spondylitis is rheumatoid arthritis of the spine.  Godfrey v. 
Brown, 7 Vet. App. 398, 403 (1995).  

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss 
and anemia productive of severe impairment of 
health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number 
over prolonged periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating 
exacerbations occurring 3 or more times a year
40

One or two exacerbations a year in a well-
established diagnosis
20

For chronic residuals: For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent 
is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.
Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis. Assign the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2005).

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) 
or without other joint involvement (Bechterew type)
10
0

Favorable angle
  
60
38 C.F.R. § 4.71a, Diagnostic Code 5286 (prior to September 
26, 2003)

528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

528
8
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288 (prior to September 
26, 2003)

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (prior to September 
26, 2003)

529
0
Spine, limitation of motion of, cervical:

Severe
30
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

529
1
Spine, limitation of motion of, dorsal:

Severe
10
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003)

529
2
Spine, limitation of motion of, lumbar:

Severe
40
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003)

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were 
revised, effective in September 2003.  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claim applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  

Under the revised rating criteria, ankylosing spondylitis 
(Diagnostic Code 5240) is evaluated as follows:
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Rati
ng
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine

In this matter, the RO assigned an initial 40 percent 
disability evaluation.  In order to warrant a higher 
evaluation, pursuant to the former rating criteria, there 
must be competent evidence showing unfavorable ankylosis of 
the lumbar spine or bony fixation of the spine.  

Private treatment records dated in August 1995 noted the 
presence of Reiter's syndrome with involvement of the entire 
spine.  

During VA examination in June 2002, it was remarked by the 
examiner that the veteran had obvious ankylosing spondylitis.  
Objectively, the cervical spine was in a position of slight 
flexion at 5-degrees; he was not able to extend or put the 
cervical neck in a neutral position.  Bilateral lateral 
flexion was 2-degrees, passively, and bilateral rotation was 
3-degrees passively.  Extension backward was to zero degrees.  
On active motion, and after fatiguing, there was no motion.  
Regarding the lumbar/thoracic spine, forward flexion was from 
0 to 30-degrees without normal rounding or bending.  
Extension backward was 2-degrees passive, and zero degrees 
active and after fatiguing.  Bilateral lateral flexion was 3-
degrees actively, and 5-degrees on passive movement and after 
fatiguing and caused pain in the lower back.  Rotation was 0-
2 degrees active, 3-degrees passive and after fatiguing, and 
caused pain in the low back and right hip. 

During VA examination in October 2004, range of motion 
studies of the cervical spine revealed that forward flexion 
was 0 to 5 degrees, actively, and 0 to 7 degrees passively.  
Bilateral lateral flexion was to zero degrees.  Bilateral 
rotation was 0 to 5 degrees, actively, and 0 to 7 degrees 
passively.  The thoracic spine had kyphosis permanent at 30 
degrees.  The veteran could flex the lumbar spine from 0 to 
55 degrees, and perform extension from 0 to 10 degrees.  
Passively, he could flex to 60 degrees and extend the low 
back to 20 degree, all without pain.  Bilateral flexion was 
from 0 to 20 degrees actively, 0 to 25 degrees passively, and 
0 to 27 degrees after fatiguing, all without pain.  Bilateral 
rotation was from 0 to 15 degrees actively, 0 to 17 degrees 
passively, and 0 to 20 degrees after fatiguing, all without 
pain.   X-rays revealed diffuse idiopathic skeletal 
hyperostosis, of all spinal segments, indicative of severe 
degenerative joint disease.  The examiner noted that the 
veteran was able to walk 2-3 blocks without stopping.  He 
could transfer, feed himself, use the toilet, and dress and 
undress himself.  As of the time of the October 2004 
examination, the veteran remained employed, and had not lost 
time at work due to joint problems.  The examiner concluded 
that there was no decrease in range of motion or joint 
function of any of the joints additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

While the veteran's lumbar spine disability results in 
limited motion, there is no competent evidence showing 
unfavorable ankylosis of the lumbar spine or x-ray evidence 
showing complete bony fixation at a favorable angle.  
Accordingly, the criteria for an evaluation in excess of 40 
percent under the former rating criteria is not warranted.  

With respect to the revised rating criteria, the evidence 
does not show that the veteran has unfavorable ankylosis of 
the entire thoracolumbar spine or entire spine.  Moreover, 
there is no competent evidence showing associated 
neurological conditions that would warrant a separate 
compensable evaluation.  Thus, the criteria for a 50 or 100 
percent evaluation pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine is not warranted.  
Pursuant to the revised rating criteria, separate evaluations 
for disabilities of the lumbar and thoracic spine are no 
longer considered.  

Turning to the evaluation of the service-connected ankylosing 
spondylitis of the cervical spine, the RO has rated the 
disability as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  

In this matter, medical records confirm that the veteran's 
motion of the cervical spine is severely limited, and a March 
2004 statement from a private physician suggested that the 
cervical spine was fused.  

During the VA examination in October 2004, the neck was no 
longer fixed at 5 degrees.  Rather, he could flex it from 0 
to 5 degrees actively.  No other movements were possible.  X-
rays continued to show diffuse idiopathic skeletal 
hyperostosis.  In addition, there were bridging osteophytes.  

In this matter, the veteran's cervical spine disability is 
manifested by cervical flexion less than 15 degrees or 
favorable ankylosis of the entire cervical spine.  Thus, the 
disability meets the criteria for the 30 percent evaluation 
assigned.  While there is reference to the cervical spine 
being locked at 5 degrees of extension, there is no competent 
evidence, however, to suggest that the condition is 
manifested by unfavorable ankylosis.  As such, the Board 
finds that the preponderance of the evidence is against the 
claim seeking an evaluation in excess of 30 percent under 
either the former or revised rating criteria.  

With respect to the evaluation of the veteran's service-
connected ankylosing spondylitis of the thoracic spine, the 
RO has rated the disability as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5288.  Upon VA 
examination in October 2004, the thoracic vertebrae had 
kyphosis permanent at 30 degrees.  The veteran was unable to 
straighten beyond the flexion of 30 degrees.  The examiner 
made no notation as to whether such typified favorable versus 
unfavorable ankylosis.  However, reference is made to Note 5 
of the General Rating Formula for Disease or Injury of the 
Spine, stated above.  In this regard, the fusion of the 
thoracic spine is not shown to result in difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Based upon 
careful review of all of the evidence of record, to include 
the aforementioned VA examination results, the Board finds 
that the preponderance of the evidence is against the claim 
seeking an evaluation in excess of 20 percent under either 
the former or revised rating criteria  

In making these determinations, the Board has considered the 
March 2004 letter from W. M. B, M.D. wherein the physician 
stated that the veteran was totally and permanently disabled 
as a result of his Reiter's syndrome.  The letter does not 
include evidence showing that the veteran's service-connected 
lumbar, cervical, or thoracic spine disabilities meet the 
criteria for a higher evaluation under the pertinent 
diagnostic criteria.  In addition, the letter references 
other peripheral disabilities associated with Reiter's 
syndrome.  Those peripheral disabilities, while service-
connected are not the subject of the Board's jurisdiction 
herein.  Finally, the letter's reference to the veteran's 
unemployability contradicts other evidence of record that 
indicates that the veteran remains employed.  

Additionally, the Board has considered whether higher initial 
ratings are warranted based upon functional loss due to pain 
on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The examiner in October 2004 concluded that there was 
no decrease in range of motion or joint function of any of 
the joints additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  

Finally, in making these determinations, at no point during 
the appeal period does the evidence warrant the assignment of 
"staged ratings" pursuant to Fenderson, supra.  


ORDER

An initial rating in excess of 40 percent for ankylosing 
spondylitis of the lumbar spine associated with Reiter's 
Syndrome is denied.  

An initial rating in excess of 30 percent for ankylosing 
spondylitis of the cervical spine, associated with Reiter's 
syndrome is denied.  

An initial rating in excess of 20 percent for ankylosing 
spondylitis of the thoracic spine associated with Reiter's 
syndrome is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


